Case 1:20-cv-21913-UU Document 18 Entered on FLSD Docket 06/17/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 1:20-cv-21913-UU

 JOSE PADILLA,

           Plaintiff,

 v.

 GULF COAST COLLECTION BUREAU,
 INC.,

       Defendant.
 _______________________________/


                                              ORDER

           THIS CAUSE is before the Court upon Plaintiff’s Motion to Strike Affirmative Defenses

 (the “Motion”). D.E. 13. The Court has reviewed the Motion and the pertinent portions of the

 record and is otherwise fully advised in the premises. For the reasons set out below, the Motion is

 denied.

           On May 7, 2020, Plaintiff filed his Complaint alleging violations of the Fair Debt

 Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692 et seq., and the Florida Consumer

 Collection Practices Act (“FCCPA”), Fla. Stat. §§ 559.55 et seq., based on Defendant’s alleged

 wrongful debt collection efforts. D.E. 1. On June 3, 2020, Defendant filed its Amended Answer

 and Affirmative Defenses, including 11 affirmative defenses. D.E. 11. On June 3, 2020, Plaintiff

 filed the instant Motion, seeking to strike Defendant’s seventh and ninth affirmative defenses

 pursuant to Federal Rule of Civil Procedure 12(f). D.E. 13.

           Federal Rule of Civil Procedure 12(f) states: “the Court may strike from a pleading an

 insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.

 P. 12(f). “‘A motion to strike is a drastic remedy[,]’ which is disfavored by the courts.” Thompson
Case 1:20-cv-21913-UU Document 18 Entered on FLSD Docket 06/17/2020 Page 2 of 3



 v. Kindred Nursing Ctrs. E., LLC, 211 F. Supp. 2d 1345, 1348 (M.D. Fla. 2002) (quoting Augustus

 v. Bd. of Pub. Instruction of Escambia Cnty., Fla., 306 F.2d 862, 868 (5th Cir. 1962)). A motion

 to strike is often denied “unless the matter sought to be omitted has no possible relationship to the

 controversy, may confuse the issues, or otherwise prejudice a party.” Bank of Am., N.A. v. GREC

 Homes IX, LLC, No. 13-21718, 2014 WL 351962, at *4 (S.D. Fla. Jan. 23, 2014) (internal

 quotations and citations omitted). An affirmative defense may also be stricken if it is “insufficient

 as a matter of law.” Losada v. Norwegian (Bahamas) Ltd., 296 F.R.D. 688, 690 (S.D. Fla. 2013).

 “A defense is insufficient as a matter of law only if: (1) on the face of the pleadings, it is patently

 frivolous, or (2) it is clearly invalid as a matter of law.” Id. (quoting Microsoft Corp. v. Jesse’s

 Computers & Repair, Inc., 211 F.R.D. 681, 683 (M.D. Fla. 2002)).

        When responding to a claim, a party is required to “state in short and plain terms its

 defenses to each claim asserted against it.” Fed. R. Civ. P. 8(b)(1)(A). The requirements of Rule 8

 are satisfied when a defendant gives “fair notice” of the defense; the rule “does not require detailed

 factual allegations.” George v. Leading Edge Recovery Solutions, L.L.C., No. 8:13-cv-484-T-24-

 TBM, 2013 WL 3777034, at *1 (M.D. Fla. July 18, 2013) (citing Hansen v. ABC Liquors, Inc.,

 No. 3:09-cv-966-J-34MCR, 2009 WL 3790447, at *1 (M.D. Fla. Nov. 9, 2009)); see also Harris

 v. Nationstar Mortg., LLC, No. 8:13-CV-2610-T-17EAJ, 2014 WL 11332305, at *2 (M.D. Fla.

 Apr. 23, 2014) (explaining why the pleading standard for defenses under Rules 8(b) and (c) is

 more liberal than the pleading standard for claims for relief under Rule 8(a)); Gonzalez v. Midland

 Credit Mgmt., Inc., No. 6:13-cv-1576-Orl-37TBS, 2013 WL 5970721, at *3 (M.D. Fla. Nov. 8,

 2013) (same).

        Defendant’s seventh and ninth affirmative defenses are both defenses based on a bona fide

 error by Defendant in its debt collection efforts “notwithstanding the Defendant’s maintenance of


                                                   2
Case 1:20-cv-21913-UU Document 18 Entered on FLSD Docket 06/17/2020 Page 3 of 3



 procedures reasonably adapted to avoid such error.” D.E. 11 at 6; see also 15 U.S.C. § 1692k(c)

 (bona fide error a defense to FDCPA claims); Fla. Stat. § 559.77(3) (bona fide error a defense to

 FCCPA claims). Plaintiff complains that the defenses do not set forth factual detail to show what

 the procedures were or what the bona fide error was. But at this stage, the Court finds that the

 affirmative defenses as pled sufficiently give Plaintiff fair notice of Defendant’s bona fide error

 defenses. See, e.g., Harris, 2014 WL 11332305, at *2–3 (finding similarly phrased bona fide error

 defense to be adequately pled); Gonzalez, 2013 WL 5970721, at *1–3 (same); George, 2013 WL

 3777034, at *2 (same). Further details can be ferreted out through discovery.

        Accordingly, it is hereby

        ORDERED AND ADJUDGED that Plaintiff’s Motion to Strike Affirmative Defenses,

 D.E. 13, is DENIED. The pleadings are closed.

        DONE AND ORDERED in Chambers at Miami, Florida, this _16th_ day of June, 2020.



                                                      _______________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE
 copies provided: counsel of record




                                                 3
